Citation Nr: 1226852	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1959 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO), denying, inter alia, the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to both claims.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Veteran contends he has a bilateral hearing loss disability and tinnitus related to his active duty military service.  The Veteran reports that he was exposed to jet engine noise during service, and that his tinnitus began 30 to 40 years ago.  His DD-214 shows he was a jet aircraft mechanic.  His service treatment records confirm that he was a mechanic and assigned to a squadron.  In light of the Veteran's military occupation, the Board finds the Veteran's contentions with regard to in-service noise exposure are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences). 
 
In conjunction with his claim, the Veteran was afforded an audiological examination in June 2007.  In reviewing the claims folder in conjunction with the examination, the examiner noted the Veteran's chief complaint of not being able to hear certain tones.  He further noted the Veteran's reported in-service noise exposure as a jet engine mechanic and occupational noise exposure as an auto mechanic, as an employee in a slaughter house, and as a correctional officer.  The examiner annotated the Veteran's report that working in the slaughter house was somewhat noisy, while working as a correctional officer was not.  The Veteran denied any recreational noise exposure or family history related to hearing loss or difficulty.  

The examiner also noted the Veteran's report of bilateral tinnitus that was not constant but was recurrent.  The symptoms were listed as a buzzing in the ears a few times a month lasting less than an hour at a time.  The Veteran estimated that this began 30 to 40 years ago, and he could not recall an event related to its onset.  In reviewing the Veteran's service treatment records, the examiner noted that there was normal hearing at the time of enlistment and also at the time of separation.  Based upon the results of the audiological test, the VA examiner diagnosed the Veteran with bilateral normal to profound sensorineural hearing loss.  He did not mention a diagnosis of tinnitus in the diagnosis section of the report.  

The examiner opined that the hearing loss and tinnitus is less likely as not caused by or a result of acoustic trauma while in the service.  In his rationale, the examiner stated that the onset of the hearing loss was reported by the Veteran to be 10 to 15 years before.  Additionally, the Veteran's hearing was normal at separation.  The examiner concluded that the best evidence in the literature does not support a latent effect of noise exposure on hearing, and that the tinnitus reported was not consistent with typical noise-induced tinnitus.

With regard to the hearing loss disability claim, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought his expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current  hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  While the examiner alluded to "evidence in the literature," he did not provide any detail as to what that evidence is or what it does suggest with regard to the latent effect of noise exposure on hearing.  Moreover, although the examiner noted military noise exposure, specifically from jet engines, he did not adequately discuss it based upon the rationale contained in the examination report.  

Furthermore, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  In the instant case, while the examiner concluded that the tinnitus this Veteran experiences is not "consistent with typical noise-induced tinnitus," he did not expound on what "typical" is or how that differs from this Veteran's symptomatology.  

The Board finds that these matters should be remanded and that, upon remand, another examination should be provided for the purpose of determining whether in-service noise exposure could have caused the Veteran to progressively lose his hearing over the years.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss, including consideration of the Veteran's competent lay statements regarding the onset of tinnitus 30 to 40 years ago.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another audiological examination to determine the nature and etiology of the current hearing loss disability and tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion on the following: 

(i)  Is the current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?  

(ii)  Is the current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  

The examiner must provide an explanation for the opinions expressed and reconcile any contradictory evidence of record.  In rendering these opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale must be given for any opinions expressed, and the foundation for all conclusions should be clearly set forth.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


